HARRIS, Judge.
In 1987 appellants in this consolidated action filed suit for damages alleging asbestos related injuries. Service was not effected within 120 days from the filings nor within 120 days from the effective date of Florida Rules of Civil Procedure 1.070(j).
The trial court held that Rule 1.070(j) was applicable to these cases and, since appellants had failed to show good cause for their noncompliance with the 120 day rule, the actions were dismissed without prejudice.
We reverse. Partin v. Flagler Hospital, Inc., 581 So.2d 240 (Fla. 5th DCA 1991). Accord King v. Pearlstein, 592 So.2d 1176 (Fla. 2d DCA 1992).
REVERSED and REMANDED.
GRIFFIN, J., and POUND, F.R. JR., Associate Judge, concur.